Citation Nr: 1009228	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-13 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and two sisters

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1944 to March 
1946, and from July 1950 to July 1953.  He died in March 
2006, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In that decision, the RO denied the appellant's 
claim for service connection for the cause of the Veteran's 
death.

In November 2009, the appellant and two of her sisters 
testified during a hearing at the RO before the undersigned; 
a transcript of that hearing is of record.

The appellant submitted additional evidence to the Board at 
and after the hearing, each time waiving initial RO 
consideration of this evidence.  In any event, the Board is 
granting the claim; thus, consideration of whether a remand 
to the RO for consideration of this evidence is warranted is 
unnecessary.  See 38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  During his lifetime, the Veteran was in receipt of 
service connection for hyperpituitarism, acromegaly, 
manifested by migraine like headaches, rated 30 percent 
disabling.

2.  The Veteran's service-connected hyperpituitarism, 
acromegaly, manifested by migraine like headaches, caused 
dizziness, and the fall that caused the blunt trauma that led 
to his death was due to this dizziness.


CONCLUSION OF LAW

A disability incurred in service caused death. 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the claim for service 
connection for the cause of the Veteran's death, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

DIC benefits are payable to the surviving spouse of a Veteran 
if the Veteran died from a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1) (2009).  In order to 
establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  In order 
to constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).

During his lifetime, the Veteran was in receipt of service 
connection for hyperpituitarism, acromegaly, manifested by 
migraine like headaches, rated 30 percent disabling.  The 
March 2006 death certificate indicated that the immediate 
cause of the Veteran's death was complications of blunt head 
trauma.  The appellant contends that the Veteran's service-
connected disability caused the dizziness which resulted in 
the fall that led to the blunt head trauma and subsequent 
complications that were the principal cause of death.

In support of her argument, the appellant submitted a March 
2008 letter from the Veteran's VA primary care physician, Dr. 
D.F.  In this letter, Dr. D.F. reviewed medical records and 
the death certificate and concluded that, given the Veteran's 
service connected acromegaly and corresponding pituitary 
gland disorders, it is more likely than not that his death 
was due to his service-connected acromegaly. The appellant 
and her sisters testified during the hearing that they 
witnessed frequent episodes of headaches and dizziness in the 
Veteran.  The appellant also testified that the night of the 
fall in the bathroom that resulted in the head trauma that 
led to the Veteran's death, she had wanted to go in with the 
Veteran to assist him as she usually did, but the Veteran 
convinced her that it was unnecessary.  The appellant also 
submitted internet materials showing that migraine headaches 
are a symptom of acromegaly and that dizziness is a symptom 
of migraines.  In a January 2010 letter, Dr. D.F. elaborated 
that upon reviewing the death certificate and considering the 
appellant's observations of dizziness at the time of the 
Veteran's death, this dizziness caused the fall that resulted 
in his death.



The lay witnesses were competent to testify to their 
observations that the Veteran frequently experienced 
dizziness and headaches.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  Based on its observations 
of the witnesses and the substance of their testimony 
considered with the other evidence of record, the Board finds 
that this testimony was credible.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

The probative weight of Dr. D.F.'s opinion is significantly 
reduced because it did not contain an explicit explanation of 
the reasons for his conclusion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning).  
However, the Court has held that even a flawed medical 
opinion need not be considered "non-evidence," but, rather, 
may have some probative value if the person opining is 
qualified to offer an opinion on the subject.  See Hogan v. 
Peake, 544 F.3d 1295, 1297 (2008) (even if stated 
uncertainly, an opinion from a licensed counselor regarding 
the etiology of a claimant's psychological disorder must be 
considered as "evidence" of whether the disorder was incurred 
in service).  Given that Dr. D.F. had treated the Veteran, 
reviewed his medical records and death certificate, and based 
his conclusion on credible lay statements, his conclusion 
that the Veteran's death was due to his service-connected 
acromegaly based on the theory advanced by the appellant, 
i.e., that his acromegaly-related dizziness caused the fall 
that resulted in his death, is entitled to at least some 
probative weight. 

Therefore, there is competent evidence that the Veteran's 
service-connected hyperpituitarism, acromegaly, manifested by 
migraine like headaches, caused dizziness, and that the fall 
that caused the blunt trauma that led to his death was due to 
this dizziness.  As a service-connected disability was thus 
the principal cause of the Veteran's death, service 
connection for the cause of the Veteran's death is warranted.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


